The opinion of the Court was delivered by
Mr. Justice Gantt.
I am of opinion that the decree ought to be set aside, inasmuch as I conceive the principle of the law to be the reverse of that established by the decision of the presiding Judge. A want of consideration cannot be pleaded against the claim of an endorsee, standing in the character of the present plaintiff: that is, a bom fide holder of a negotiable paper, endorsed before due, for valuable consideration, and without any notice had of a want of consideration. I think a new trial should be had.
Grimke, Mott, Colcoch, Johnson, and Cheves, J, concurred.